In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************* * *
KELLY HAYES MCALONIE,              *
                                   *      No. 14-473V
                 Petitioner,       *      Special Master Christian J. Moran
                                   *
v.                                 *      Filed: May 17, 2016
                                   *
SECRETARY OF HEALTH                *      Attorneys’ fees and costs; award
AND HUMAN SERVICES,                *      in the amount to which
                                   *      respondent does not object.
                 Respondent.       *
****************** ** *
Ronald C. Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for
petitioner;
Glenn A. MacLeod, United States Dep’t of Justice, Washington, DC, for
respondent.

              UNPUBLISHED DECISION ON FEES AND COSTS 1

       On April 29, 2016, petitioner filed a motion for attorneys’ fees and costs
totaling $37,134.37, an amount to which respondent does not object. The Court
awards this amount.

       On June 4, 2014, Kelly Hayes McAlonie filed a petition for compensation
alleging that the influenza vaccine administered on December 9, 2011, caused her
to suffer Guillain-Barré syndrome. The undersigned issued a decision based on the
parties’ stipulation. Decision, issued Dec. 15, 2015. Because Ms. McAlonie
received compensation, she is entitled to an award of attorneys’ fees and costs. 42
U.S.C. § 300aa-15(e).


       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
      Ms. McAlonie seeks a total of $36,734.37, in attorneys’ fees and costs for
her counsel. Additionally, petitioner filed a statement of costs in compliance with
General Order No. 9, stating that she personally incurred $400.00 in litigation
expenses while pursuing this claim. Respondent has no objection to the amount
requested for attorneys’ fees and costs.

     After reviewing the request, the undersigned GRANTS the motion and
awards the following:

      a. A lump sum of $36,734.37, in the form of a check made payable to
         petitioner and petitioner’s attorney, Ronald C. Homer, of Conway,
         Homer & Chin-Caplan, P.C., for attorneys’ fees and other litigation
         costs available under 42 U.S.C. § 300aa-15(e).

      b. A lump sum of $400.00, in the form of a check made payable to
         petitioner, Kelly Hayes McAlonie, representing reimbursement for
         petitioner’s costs.

In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment herewith

     Any questions may be directed to my law clerk, Shannon Proctor, at (202)
357-6360.

      IT IS SO ORDERED.

                                             s/Christian J. Moran
                                             Christian J. Moran
                                             Special Master




                                         2